Citation Nr: 1608959	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  09-36 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from March 2001 to May 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Detroit, Michigan, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen a previously denied claim for service connection for a right shoulder disability.  The October 2008 rating decision at issue was a reconsideration of a March 2008 rating decision, which also declined to reopen the claim of entitlement to service connection for a right shoulder disability.  

This case was previously before the Board in March 2014, at which time the Board granted the claim to reopen and remanded the matter for further evidentiary development.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim in March 2014 so that the Veteran could undergo a VA examination.  An examination was scheduled for April 2014 and the Veteran failed to report for the examination.  In May 2014, the Veteran contacted the RO stating that he missed the April 2014 VA examination because he was experiencing medical problems from a motorcycle accident.  See May 2014 Report of General Information.  The RO was instructed to reschedule the VA examination; however, to date, an examination has not been rescheduled.  Id.  Additionally, the Veteran's representative has acknowledged that the Veteran failed to report for the April 2014 VA examination and has asked that the examination be rescheduled.  See February 2016 Written Brief.  The Board finds that the Veteran has shown good cause for his failure to report for the VA examination.  Moreover, the Veteran has reported for VA examinations in October 2005 and February 2008.  Consequently, he has shown his willingness to undergo VA examinations.  The Board finds that the Veteran should be given another opportunity to report for the necessary VA examination.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination with respect to his claim for service connection for a right shoulder disability by an examiner of appropriate expertise.  The Veteran must be advised that failure to appear for any examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2014).  The claims file must be reviewed in conjunction with this request and the report thereof should reflect that such review occurred. 

The examiner is requested to provide all current diagnoses of the right shoulder, if any, and to include identification and discussion of any functional impairment.  An opinion as to whether it is at least as likely as not, i.e., at least a 50 percent probability or greater, that the Veteran's current right shoulder disability, is causally related to an event, injury, or disease in service, to include the documented in-service right shoulder injury.  If no disability is identified, please discuss the recommended treatment regime of "cortonzone shots" for the Veteran's right shoulder.

A clear explanation for any opinion expressed is required.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




